Citation Nr: 0115564	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  99-13 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for a duodenal ulcer, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from August 1952 to May 1961.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal of a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which increased the disability rating 
for the veteran's service-connected duodenal ulcer to 10 
percent. 


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claim has been 
obtained.

2.  The veteran has continuous moderate manifestations of his 
duodenal ulcer; the ulcer is not productive of anemia, weight 
loss or incapacitating episodes of 10 or more days in 
duration.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 20 percent for a 
duodenal ulcer have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 
7305 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.

Service connection for the veteran's duodenal ulcer was 
granted in September 1967.  A noncompensable disability 
rating was assigned.  In March 1998 the veteran requested 
that the RO reevaluate his ulcer condition.  Private medical 
records dating from June 1989 to February 1998 were obtained 
pursuant to the veteran's request.  Those records reveal that 
the veteran has been treated for a variety of ailments, 
including his duodenal ulcer.  From November 1991 to March 
1992, treatment notes indicate several complaints of nausea, 
vomiting, early satiety, and abdominal distention.  A 
September 1995 treatment note shows that the veteran 
continued to have nausea and vomiting.  A note from November 
1996 indicates that the veteran had had an upper endoscopy, 
which revealed a duodenal ulcer.  

A July 1998 statement from Paul Whitesides, Jr., M.D., 
indicates that he treated the veteran for peptic ulcer 
disease beginning in January 1983.  Dr. Whitesides stated 
that he followed the veteran "for years prior to his 
undergoing therapy for his renal failure."  Dr. Whitesides 
also noted that the veteran had been medicated for his ulcer 
for the time the veteran was under his care.  Another July 
1998 statement was received from Dr. James Mertesdorf, who 
indicated that he had treated the veteran for peptic ulcer 
disease since March 1992.  

The veteran was afforded a fee-based VA medical examination 
in August 1998.  He presented with complaints of nausea and 
vomiting.  He stated that his pain was intermittent, and 
rated it at the level of 7 or higher on a scale of 1 to 10.  
The examiner noted that the veteran was uncooperative.  He 
provided a diagnosis of duodenal ulcer, stable.

In his notice of disagreement, the veteran related that he 
took daily medication for his ulcer.  He maintained that he 
had constant burning pain which was relieved only by 
medication.  He noted that he was under constant medical 
supervision to ensure that his ulcer was not bleeding, and 
that flare-ups of his ulcer had caused complications with his 
dialysis.  In his substantive appeal, the veteran reiterated 
that he was on daily medication and had constant burning pain 
associated with his ulcer.  He urged that he experienced the 
"nausea and vomiting daily then I am fine for a fews [sic] 
days and process starts over again."

Treatment notes from February 1999 to April 1999 indicate 
that the veteran was treated for gastroesophageal reflux 
disease.  He presented with indigestion and back pain.  His 
duodenal ulcer is not mentioned in these treatment reports, 
and no clinical finding was made with regard to that 
disorder.

II.  Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet.App. 308, 312-12 (1991).  The Act essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to the 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to a higher 
evaluation for his duodenal ulcer.  The RO has found the 
claim to be well grounded and has provided the veteran with a 
current VA examination to determine the degree of severity of 
the disability.  The veteran has submitted pertinent 
treatment records in support of his claim.  He has not 
identified and the Board is not aware of any additional 
evidence or information which could be obtained to 
substantiate his claim.  In sum, the facts relevant to this 
claim have been properly developed and there is no further 
action which should be undertaken to comply with the 
provisions of the VCAA.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2000).

A mild duodenal ulcer, with recurring symptoms once or twice 
yearly warrants a 10 percent disability rating.  A 20 percent 
rating is warranted when the ulcer is moderate, with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration; or with continuous 
moderate manifestations.  For a moderately severe ulcer where 
there is impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year, a 40 
percent disability rating is appropriate.  38 C.F.R. § 4.114, 
Diagnostic Code 7305.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.3.

After resolving all reasonable doubt in the veteran's favor, 
the Board finds that the level of disability manifested by 
the veteran's duodenal ulcer more nearly approximates the 
criteria for a 20 percent disability rating than for a 10 
percent rating.  The veteran has complained of constant 
burning pain when he fails to take his medication, and states 
that he is under constant supervision to ensure that his 
ulcer does not bleed.  The medical evidence reveals that he 
has been treated continuously for this condition since 1983.  
Medical records also show repeated complaints of nausea, 
vomiting and epigastric discomfort, which have been treated 
with a variety of medications.  Accordingly, the Board 
concludes that the veteran has continuous moderate 
manifestations of his duodenal ulcer which warrant a 
disability rating of 20 percent.

There is no medical evidence indicating that the ulcer has 
resulted in anemia or weight loss, nor is there any objective 
evidence of incapacitating episodes averaging 10 days or more 
in duration, four or more times a year.  The disability 
clearly does not more nearly approximate the criteria for a 
40 percent evaluation than those for a 20 percent evaluation.


ORDER

A disability evaluation of 20 percent for the veteran's 
duodenal ulcer is granted, subject to the criteria applicable 
to the payment of monetary benefits.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

